Rosenberry, C. J.
The character of the charges is indicated with sufficient particularity in the recommendations of the referee and we do not find it necessary in this case to set them out in detail. The circumstances in this case clearly established by the proof are difficult to understand and are incomprehensible to the members of the court *617who have known the defendant personally. It cannot be otherwise than that some disintegrating influence has operated upon defendant’s life and broken down his standards not only of professional conduct but his moral standards as well. In this as in many other cases the principal sufferer will be the innocent family of the defendant, but that fact, while it may appeal to our sympathy, affords the court no excuse for a failure to perform its duty. Under the circumstances it is considered that the recommendations of the referee must be confirmed.
By the Court. — It is ordered and adjudged that the name of the defendant be, and the same is hereby, stricken from the roll of attorneys of this court, and the license to practice law heretofore granted to him be, and the same is hereby, revoked, and he is ordered and required to desist from the practice of law in this state.